MEMORANDUM **
Alejandro Murillo-Mondragon, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) overturning an Immigration Judge’s decision to grant MurilloMondragon suspension of deportation. The transitional rules apply and we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). Avetova-Elisseva v. INS, 213 F.3d 1192, 1195 (9th Cir.2000). We deny the petition.
We deny the petition for review because Murillo-Mondragon’s arguments challenging the application of the stop-time rule (8 U.S.C. § 1229b(d)(l)) and the break in continuous physical presence rule (8 *557U.S.C. § 1229b(d)(2)) are foreclosed by our decision in Ram v. INS, 243 F.3d 510, 518-19 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.